Citation Nr: 1743806	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic renal insufficiency (diagnosed as chronic renal failure).  

2.  Entitlement to service connection for upper gastrointestinal bleed, to include gastroesophageal reflux disease (GERD).  


WITNESSES AT HEARING ON APPEAL

Veteran and his niece and her spouse


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a December 2015 decision, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Memorandum Decision, the Court was notified that the Veteran died in March 2017.  Accordingly, the Court dismissed the appeal for lack of jurisdiction.  The case was returned to the Board for further appellate action.

Additionally, the Board notes that the Veteran testified at a videoconference hearing before a Veterans Law Judge in June 2015.  However, because the Veterans Law Judge who conducted the June 2015 hearing has since left the Board, she cannot participate in the adjudication of the Veteran's above-captioned claims.  Under normal circumstances, the Board would send the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before a new Veterans Law Judge, or if he wanted the Board to proceed with the adjudication of his appeal.  However, the Veteran passed away in March 2017.  Therefore, the appeal must be dismissed in accordance with the law. 

Finally, the Board notes that the executor/administrator of the Veteran's estate filed an application for reimbursement for burial expenses in March 2017.  The issue of entitlement to reimbursement for burial expenses has been raised but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran died in March 2017 before the Board decided the appeal.
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. 
§ 3.1010(b) (2016).  A person eligible for substitution includes, "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).



ORDER

The appeal is dismissed.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


